428 F.2d 476
Anthony J. ZERILLI and Jack W. Tocco, Petitioners,v.Thomas P. THORNTON, United States District Judge, Respondent.
No. 20530.
United States Court of Appeals, Sixth Circuit.
June 12, 1970.

William J. Weinstein, Detroit, Mich., for petitioners; Stanley E. Beattie, Peter J. Bellanca, Detroit, Mich., on petition and brief in support.
Clyde Pritchard, Special Atty., Dept. of Justice, Detroit, Mich., for respondent.
Before PHILLIPS, Chief Judge, and WEICK and McCREE, Circuit Judges.

ORDER

1
Petitioners have filed in this court a petition for writ of mandamus. They are aggrieved by an order of the United States District Court for the Eastern District of Michigan, Southern Division, overruling a motion to quash subpoenas requiring them to appear before a federal grand jury in said district. In their petition they pray for a writ of mandamus commanding the District Judge to quash said subpoenas.


2
Mandamus is an extraordinary remedy and is appropriate only where there are "exceptional circumstances amounting to a judicial `usurpation of power.'" Will v. United States, 389 U.S. 90, 95, 88 S.Ct. 269, 273, 19 L.Ed.2d 305. Mandamus cannot be used to compel a judge to decide a case a particular way, and it cannot be used as a substitute for an appeal. Albert v. United States District Court for the Western District of Michigan, 283 F.2d 61 (6th Cir.).


3
Upon consideration, it is ordered that the application for writ of mandamus be and hereby is denied, and that the petition be and hereby is dismissed.